NUMBERS 13-99-246-CR & 13-99-247-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI
___________________________________________________________________


STEVEN BATISTE,	Appellant,


v.

THE STATE OF TEXAS,	Appellee.

___________________________________________________________________


On appeal from the 174th District Court
of Harris County, Texas.
____________________________________________________________________


O P I N I O N

Before Chief Justice Seerden and JusticesYanez and

Kennedy(1)

Opinion by Justice Kennedy

	In each of these cases, appellant pleaded guilty to aggravated
sexual assault of a child.  He was sentenced to thirty years confinement
in each case, the sentences to run concurrently.

	Appellant's court-appointed attorney has filed a brief in which he
has concluded that this appeal is wholly frivolous and without merit. 
Anders v. California, 386 U.S. 738 (1967).  The brief meets the
requirements of Anders as it presents a professional evaluation of why
there are no arguable grounds for advancing an appeal.  See Stafford v.
State, 813 S.W.2d 503 (Tex. Crim. App. ­ 1991); Lindsey v. State, 902
S.W.2d 9, 11 (Tex. App. ­ Corpus Christi 1995).

	Appellant has been notified of his right to file a pro se brief.  Both
appellant and appellant's appellate attorney have requested and been
granted, by this court, extensions of time to file appellate briefs.  Both
extended time periods have expired and no appellate brief has been
filed.  In addition, appellant has sent to the clerk of this court a written
communication which states:

	Dear Madam:


		It is to my understanding that the filing of my pro se
brief is due on the 15th of Feb. 2000.  I am now writing to
inform you that I have know knowledge of knowing how to
prepare my pro se brief and has also asked for help from
others and they are asking for a payment of $20 and more 
just to help me do my brief which I don't have the money to
pay for the help.  So do to my unknowledgness of me being
able to prepare my brief, I am asking is there a way we can
continue the process without it.  My attorney has filed a
frivolous appeal on my behalf as outlined under Anders v.
California.  As it is my desire to file a pro se brief on my own
behalf, not knowing just how difficult it was to do so. 
(Texas Rule of Appellate Procedure 38).


		I deeply apologized for all the misunderstanding and
confussions I sent you through to make this exceptible for
me.


		Thank you for your consideration.


This communication was received more than seventeen days before this
date and nothing further has been filed in appellant's behalf.  We
construe this communication to request us to proceed with
consideration of the appeals in both cases.

	In Penson v. Ohio, 488 U.S. 75 (1988), the supreme court
discussed the responsibilities of an appellate court upon receiving a
"frivolous appeal" brief.  The court stated: "Once the appellate court
receives this brief, it must then itself conduct a full examination of all
the proceeding[s] to decide whether the case is wholly frivolous."  This
we have done and we agree with the conclusion reached in the Anders
brief that the appeal is wholly frivolous and without merit.  We AFFIRM
the judgment of the trial court in both cases.

	Contemporaneously with the filing of the Anders brief, appellant's
court-appointed appellate attorney, Floyd W. Freed III, has filed a motion
to withdraw as appellant's counsel.  We grant Mr. Freed's motion to
withdraw and release him from further obligation or duty to appellant.


								NOAH KENNEDY

								Retired Justice


Do not publish. 

Tex. R. App. P. 47.3.

Opinion delivered and filed

this the 22nd day of June, 2000.



1. Retired Justice Noah Kennedy assigned to this Court by the Chief
Justice of the Supreme Court of Texas pursuant to Tex. Gov't Code Ann.
§ 74.003 (Vernon 1998).